MEMORANDUM OPINION
                                         No. 04-10-00799-CV

                                MYRON F. STEVES & COMPANY,
                                          Appellant

                                                 v.

                                         Delfino PARRA, Jr.,
                                               Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2006-CVF-001675-D2
                             Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 11, 2011

REVERSED and REMANDED

           The parties have filed a “Joint Motion to Dismiss Appeal” stating they have reached a

settlement, and requesting that we set aside the trial court’s judgment without regard to the

merits and remand the cause to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. The motion is granted. The judgment of the trial court signed on

August 5, 2010 is reversed, and the cause is remanded to the trial court for further proceedings.
                                                                               04-10-00799-CV


See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). Costs of appeal are taxed against the parties who

have incurred them.

                                              PER CURIAM




                                            -2-